 VALLEY SANITATION COMPANYValleySanitation Company, Inc.andThe WisconsinEmployment Relations Commission and Drivers,Salesmen,Warehousemen,Milk Processors, Can-nery, Dairy Employees,and Helpers Union Local695, Affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case AO-132May 28, 1971ADVISORY OPINIONThis is a petition filed on March 10, 1971, by ValleySanitation Company, Inc., herein called the Employer,for an Advisory Opinion in conformity with Sections102.98 and 102.99 of the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,and Section 101.39 of the Board's Statements of Proce-dure to determine whether the Board would assert ju-risdiction over the Employer. On March 10, 1971, TheWisconsin Employment Relations Commission, hereincalled the Commission, filed a Statement in Oppositionto the Petition for an Advisory Opinion. On March 12,1971,Drivers, Salesmen,Warehousemen, Milk Pro-cessors, Cannery, Dairy Employees, and Helpers Un-ion Local 695, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, filed aresponse to the petition. Thereafter, onMarch 23,1971, the Employer filed a brief.In pertinent part, the petition, the Statement in Op-position, the response, and the brief allege as follows:1.There is pending before the Circuit Court forJefferson County,Wisconsin, herein called the statecourt, Docket No. 4773, the Employer's petition filedon February 24, 1971, for review of an order issued bythe Commission, in Case I No. 13346 Ce-1277, Deci-sion No. 9475-A, in which it found that the Employercommitted certain unfair labor practices. On March 1,1971, the Commission requested the Wisconsin attor-ney general to institute proceedings to enforce theCommission's order.2.The Employer is engaged in refuse hauling servicesand sanitary landfill and for several years the Em-ployer, by contract, has been paid in excess of $50,000per year by the city of Fort Atkinson, Wisconsin, forproviding refuse hauling services to the city. In addi-tion, the Employer annually buys garbage bags andtruck replaqement parts directly from outside Wiscon-sin in the sum of from $5,000 to $6,000.3.The city of Fort Atkinson, herein called the city,has an annual budget of over $1,200,000. It derives inexcess of $500,000 from taxes, and of this amount$50,000 is derived from real property taxes paid byout-of-state landowners. In 1970, the city made ap-proximately $13,000 to $14,000 worth of out-of-statepurchases of salt, water pipe, books, and radios. It also649paid $34,082.50 to an out-of-state bank as debt (bond)payments and $6,423 to an out-of-state insurance com-pany for workmen's compensation insurance.4.Neither the Commission nor the state court hasmade any findings concerning the aforesaid commercedata.5.On December 3, 1969, prior to the assertion ofjurisdiction by the Commission, the Board's RegionalDirector for Region 30, in Case 30-RC-1176, dis-missed the Union's petition for certification of repre-sentative involving the employees of the Employerherein, on the ground that the Employer did not meetthe Board's jurisdictional standards. Although the Re-gional Director advised the Union and the Employer ofthe procedures for appeal from the dismissal, no appealwas filed by either party.6.The Union and the Commission allege, in sub-stance, that the Employer at no time raised a jurisdic-tional issue before the Board's Regional Director, andonly did so before the Commission after it had ruledagainst the Employer on the merits of the Union's un-fair labor practice charges. Then it filed the state courtproceeding and subsequently filed the instant petition.Because of the Employer's failure to seek review of theRegionalDirector's dismissal through the properBoard administrative procedures, the Union and theCommission request that the petition herein be denied.7.Answering the Union and Commission, the Em-ployer contends that subject matter jurisdiction maynot be lost by the Board or acquired by the Commissionbecause of the conduct of any party and that possibleloss of a remedy by the Union is immaterial to thejurisdictional issue.The Employer further contendsthat legal or statutory jurisdiction exists over it by vir-tue of its out-of-state purchases of $5,000 to $6,000 andthat the assertion of jurisdiction over it is warranted byvirtue of its refuse services of more than $50,000 peryear to the city, constituting indirect outflow under theBoard precedent inCarroll-Naslund Disposal, Inc.,152NLRB 861, 863. InCarroll-Naslund,the Board treatedas indirect outflow for jurisdictional purposes servicesrendered to a city whose operations were of a magni-tude which would justify asserting jurisdiction over it,if it were nonexempt as a political subdivision underSection 2(2) of the Act. The Employer argues that thecity's operations as a public utility or as a retail enter-prise or as a nonretail enterprise are of a sufficientmagnitude to warrant assertion of jurisdiction over it,if nonexempt.The Board has considered the Employer's conten-tions and argLments and finds them without merit. Itisof the opinion that, on the basis of the particularcircumstances involved herein, and despite the fact thatthe Employer appears to come within the Board's legalor statutory jurisdiction, it would not effectuate the190 NLRB No. 128 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicies of the Act for the Board to exercise its discre-as amended, that, on the allegations presented herein,tion to assert jurisdiction over the Employer and thethe Board would not assert jurisdiction over the Em-labor dispute herein.ployer's operations with respect to labor disputes cog-Accordingly,the parties are advised under Sectionnizable under Sections 8, 9, and 10 of the Act.102.103 of the Board's Rules and Regulations, Series 8,